DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed March 16, 2022.
Claims 4, 7-12, 14-17, 21, and 23 have been previously canceled.
No claims have been amended..
Claims 1-3, 5-6, 13, 18-20, and 22 are in their original or a previous presentation.
Claims are currently pending and have been fully examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-6, 13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robaina (US PG Pub. 2018/0197624) in view of Mertens (US PG Pub. 2019/0236999), in further view of Siefert (US PG Pub. 2015/0161786).

Claim 1
	Regarding claim 1, Robaina teaches
A patient healthcare information system, comprising:
Abstract, “A wearable device can present virtual content to the wearer for many applications in a healthcare setting. The wearer may be a patient or a healthcare provider (HCP). Such applications can include, but are not limited to, access, display, and modification of patient medical records and sharing patient medical records among authorized HCPs.”
A hand scan server having a storage device configured to store a plurality of fingerprint data, each of the plurality of fingerprint data associated with unique patient identifying information for a respective one of a plurality of patients
Par. [0203], “The wearable device can also verify a user's identity based on the user's biometric information. For example, wearable device may use face recognition, fingerprints, iris codes, eye colors, retina patterns, etc. to identify the user. The biometric information may also be used as the password associated with a user's account. Advantageously, in some embodiments, the biometric information provides a stronger form authentication and higher level of security for data accessing (than a password in the form of an alphanumeric string) because certain biometric features (such as, e.g., fingerprints, iris patterns, retina patterns) are unique to each person.”
In order to verify the patient’s identity using the biometric data, there must be some reference biometric data to which the scanned biometric data can be compared. This means that the ability to use biometric data as “the password associated with a user’s account” teaches a server storing a plurality of fingerprint data.
A software application for a portable device having a camera, a fingerprint scanner, and a display
Par. [0203], “The wearable device can also verify a user's identity based on the user's biometric information. For example, wearable device may use face recognition, fingerprints, iris codes, eye colors, retina patterns, etc. to identify the user.”
The software application being configured to: obtain fingerprint data of an examination patient being examined, forward the examination patient fingerprint data to the server, and receive the unique patient identifying information associated with the examination patient fingerprint data from the server in response to the examination patient fingerprint data
Par. [0205], “As an example of presenting a virtual medical record based on a user's access privilege, the user's wearable device (such as, e.g., an optical sensor of the wearable device) can shine light into an eye of the user to perform retina recognition (also referred to herein as retinal scanning). The wearable device can identify a unique pattern associated the user's retina. The unique pattern may be used to determine the user's identity. For example, the retina pattern can be used as a password. The wearable device can determine whether the identified retina pattern matches the retina pattern associated with the user account ID seeking access to the virtual medical record.”
As described in par. [0203], iris scans and fingerprint scans are each described as types of biometric information that can be used to authenticate a user. Therefore, the fingerprint scanning would just be a simple substitution of one type of biometrics for another type of biometrics described by Robaina.
Par. [0243], “The wearable device described herein can provide a faster and more accurate way for updating the patient's medical record (such as, e.g., the patient chart). The wearable device can identify a patient's file that may need to be updated. For example, the wearable device can receive a selection of the patient's file by an HCP (such as, e.g., a doctor). The wearable device can also identify the patient using facial recognition, voice recognition, or other biometric information of the patient.”
A hospital information system that stores historical and current medical records for the examination patient
Par. [0034], “Such applications can include, but are not limited to, accessing, displaying, and modifying of patient medical records and sharing patient medical records among authorized healthcare providers (HCPs). The patient medical records can be stored in the centralized location and owned by the patient, rather than by various HCP organizations (e.g., hospitals, clinics, doctor's offices) whose services the patient may use. The wearable device can access and display to authorized personnel portions of the patient's medical record. Because the patient's medical record is centrally stored and modified whenever the patient has a procedure or treatment, the medical record can remain substantially complete (as compared to the currently common piecemeal scenario where each HCP organization that treats the patient stores and modifies its own medical record associated with the patient).”
Even though the exemplary embodiment of Robaina teaches using a centralized server to store the patient’s records that is not owned by a healthcare provider, such as a hospital, in teaching the alternative, Robaina is teaching the existence of systems that store patient records in hospital information systems. (See MPEP 2123.II, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)”).
The medical records for the examination patient being associated with the unique patient identifying information associated with the examination patient
Par. [0189], “In some embodiments, the healthcare database system or the wearable device can determine an owner or patient identifier (ID) associated with the requested medical file. The healthcare database system or wearable device can use the owner or patient ID to retrieve the access privileges associated with the medical file. As an example, a patient may set his medical records to be viewable by all hospitals. As another example, the patient may set his medical records to be viewable by any HCP in an emergency situation.”
Each of the medical records for the examination patient including medical information related to one or more body parts of the examination patient
Par. [0220], “As another example, the wearable device can apply a computer vision algorithm to identify a portion of an image which includes a relevant object (such as the portion of the patient's body that has a lump). The wearable device can also use the various machine learning algorithms to identify a symptom of the patient (e.g., via the patient's speech or form images of the patient/environment as captured by the outward-facing imaging system 464 of the wearable device). The wearable device can provide a notification regarding the identified symptom to the user. For example, if the user does not notice that the patient winces from pain as the user performs a physical exam on the patient's left leg during the exam (e.g., there is no conversation between the user and the patient mentioning the pain on the patient's left leg), the wearable device can make a note in the medical file or provide a notification (e.g., a visual alert) that there might be tenderness on the patient's left leg.”
This shows that the system has the ability to identify a body part, make a note regarding an observation of the body part, and store the note in the patient’s medical record. This storing information related to one or more body parts of the examination patient.
The software application being configured to capture images of the examination patient via the camera and display the images of the examination patient substantially in real-time
Par. [0104], “The object recognitions may be performed using a variety of computer vision techniques. For example, the wearable system can analyze the images acquired by the outward-facing imaging system 464 (shown in FIG. 4) to perform scene reconstruction, event detection, video tracking, object recognition, object pose estimation, learning, indexing, motion estimation, or image restoration, etc. One or more computer vision algorithms may be used to perform these tasks.”
A computer vision (CV) parser that is configured to receive the images captured by the camera and identify a plurality of patient body parts in the captured images by executing a machine learning model 
Par. [0220], “As another example, the wearable device can apply a computer vision algorithm to identify a portion of an image which includes a relevant object (such as the portion of the patient's body that has a lump). The wearable device can also use the various machine learning algorithms to identify a symptom of the patient (e.g., via the patient's speech or form images of the patient/environment as captured by the outward-facing imaging system 464 of the wearable device). The wearable device can provide a notification regarding the identified symptom to the user. For example, if the user does not notice that the patient winces from pain as the user performs a physical exam on the patient's left leg during the exam (e.g., there is no conversation between the user and the patient mentioning the pain on the patient's left leg), the wearable device can make a note in the medical file or provide a notification (e.g., a visual alert) that there might be tenderness on the patient's left leg.”
Par. [0105] describes the use of a machine learning algorithm in performing the object recognition.
The machine learning model trained using a set of training images each preidentified as depicting a body part, to identify a plurality of body parts
Par. [0103], “One or more object recognizers may be specialized for object with certain characteristics.”
Par. [0105], “The object recognitions can additionally or alternatively be performed by a variety of machine learning algorithms (such as e.g., support vector machine, k-nearest neighbors algorithm, Naive Bayes, neural network (including convolutional or deep neural networks), or other supervised/unsupervised models, etc.), and so forth. Once trained, the machine learning algorithm can be stored by the wearable device. Some examples of machine learning algorithms can include supervised or non-supervised machine learning algorithms.... In some embodiments, individual models can be customized for individual data sets. For example, the wearable device can generate or store a base model. The base model may be used as a starting point to generate additional models specific to a data type (e.g., a particular user in the telepresence session), a data set (e.g., a set of additional images obtained of the user in the telepresence session), conditional situations, or other variations. In some embodiments, the wearable device can be configured to utilize a plurality of techniques to generate models for analysis of the aggregated data.”
Par. [0100]-[0108] also describe the use of a map database that records information acquired by the system that has been recognized and adding it to the map database to help in recognition of future objects.
The ability to parse images of the examination patient and determines the one or more body parts associated with each of the medical records for the examination patient
Par. [0320], “For example, the outward-facing imaging system of the wearable device can image the patient's lower limbs and use computer vision techniques to identify the patient's limbs, the position of the surgeon's hands, the presence and location of the scalpel in the surgeon's hands, etc.”
This shows that the system has the ability to recognize multiple limbs, but it also makes clear that the computer vision techniques have the ability to recognize a plurality of items in the field of view of the camera.
Par. [0317], “Additionally or alternatively, the wearable device of an HCP can recognize a portion of the user's body, such as a limb or an organ, based on data acquired from the outward-facing imaging system. The wearable device can access virtual medical records to determine whether the HCP is operating on the correct part of the user's body. The wearable device can present an alert if the HCP is about to operate or is operating on the wrong part of the user's body.”
Wherein the system parses the images and identifies the one or more body parts associated with each of the images using the machine learning model
Par. [0199], “At block 1344b, the wearable system (e.g., the healthcare provider's wearable device) can take a first picture based on the trigger. Since the trigger involves picture number 1, the wearable device can label the picture taken by the wearable device as number 1. In addition, because the picture includes a tumor of the patient, the wearable device can analyze the picture (using the object recognizers 708 for example) and identify the tumor in the picture. Accordingly, the wearable device can automatically send an instruction to the healthcare database system to place the picture in the tumor resection part of the patient's file.”
When images are saved and added to the record, the system is able to recognize parts in the image, such as the tumor, and store it in a part of the file associated with that part.
The software application being further configured to: determine whether each patient body part identified by the CV parser is associated with one or more of the medical records for the examination patient
Par. [0317], “Additionally or alternatively, the wearable device of an HCP can recognize a portion of the user's body, such as a limb or an organ, based on data acquired from the outward-facing imaging system. The wearable device can access virtual medical records to determine whether the HCP is operating on the correct part of the user's body. The wearable device can present an alert if the HCP is about to operate or is operating on the wrong part of the user's body.”
Par. [0320] describes the ability to determine whether the provider is operating on the correct leg and alert the provider if the provider is operating on the incorrect leg. This requires recognizing both legs and determining whether the legs are associated with the scheduled surgery in the medical records.
Display an icon in the displayed images, overlaying each patient body part associated with one or more of the medical records for the examination patient
Par. [0320] describes the ability to overlay each of the body parts with an indication that the leg is either the correct leg or the incorrect leg.
Par. [0320], “The wearable device can present a visual alert warning 2218 that the surgeon 2202 should not operate on the right leg 2204r. The alert may include a message which informs the surgeon 2202 that he is about to operate on the wrong leg. The alert warning 2218 can be presented to appear near the patients' left leg 22041 to emphasize that the left leg 22041 is the correct leg. In other embodiments, the alert warning 2218 may be displayed over the patient's right leg 2204r, thereby at least partially occluding the surgeon's view of the incorrect leg, which provides an additional visual indication to the surgeon that there may be a problem occurring.”
See also Par. [0202], “In some embodiments, the wearable device of the surgeon or a student can provide a focus indicator near with the notification 1420. The focus indicator can comprise a halo, a color, a perceived size or depth change (e.g., causing a virtual object to appear closer and/or larger when selected), a change in a user interface element (e.g., changing the shape of a cursor from a circle to an escalation mark), a message (with text or graphics), or other audible, tactile, or visual effects which draw the user's attention.”
Provide functionality to view the medical records for the examination patient via the portable device
Par. [0034], “The wearable device can access and display to authorized personnel portions of the patient's medical record.”
Par. [0114], “As another example, the MR reality process 960 may allow a wearable system to present a medical record (such as the medical history, allergies, treatment recommendations, images (e.g., X-rays, ECGs, MRIs, etc.), audio (e.g., from medical examinations, etc.), etc.) of a patient while the doctor is examining or operating on the patient.”
Par. [0193], “At block 1336, a default display screen appears. The default display screen can present information associated with a user (such as, e.g., the user's scheduled appointments) or a patient of the user (such as, e.g., the patient's medical records).”
However, Robaina does not explicitly teach
Provide functionality to view the medical records for the examination patient associated with each body part via the portable device by selecting the icon overlaid on the body part using the portable device
Mertens teaches
Provide functionality to view the medical records for the examination patient associated with each object via the portable device by selecting the icon overlaid on the object using the portable device
Although Mertens does not teach the use of the recognition algorithm with patient body parts, Robaina does teach the ability to recognize body parts in images.
Par. [0020] describes the ability to mark in the display recognized objects that are determined to be of interest to the user.
Par. [0049], “The exemplary image recognition software may for example determine that the real object 20, the exemplary tree, actually appears in green and/or for example may stand in a green background. In this case, the display parameter may for example define that the digital image 26, the exemplary marker symbol, may appear in black.”
Par. [0054], “In addition, there may for example be provision for the display device 16 for example to be able to display an information field 36 containing information regarding the real object 20, for example. This may be performed for example by touching a region of the display surface 10 using a finger of the user 18 (FIG. 4a)... As an operating device, it is able to capture the operating action of the user 18, that is to say the touch, and convert it into a digital signal. FIG. 4b in this case shows information 36 that is then produced by the display device 16 and is able to be displayed on the display surface 10. In the example of FIG. 4b, this may be for example an interactive three-dimensional model 38 with virtual rotation. A text description 39 may furthermore be output, for example. FIGS. 4b and 4a in this case show, by way of example, how the real object 20 may frame the shape-adjusted and/or color-adjusted digital image 26.”
Robaina teaches the ability to recognize patient body parts using an object recognition algorithm (see Robaina, par. [0220]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Robaina the ability to access information associated with a recognized object by selecting an icon overlaid on the object using the portable device, as taught by Mertens, because it allows the user to access further information regarding items that would be of interest or relevant to the user (See Mertens, par. [0020], [0054], [0056], [0059]).
Seifert teaches
An electronic medical records (EMR) parser that parses each of the medical records for the examination patient and determines the one or more body parts associated with each of the medical records for the examination patient 
Abstract, “Methods and a system are disclosed for providing a mechanism for searching and extracting three-dimensional regions of interest in image archives.”
Par. [0080], “Typically, around 20 landmarks are sufficient for a good quality of image preprocessing. It has to be made sure that sufficient representative landmarks in every body part or portion are present (for example landmarks for the head, the neck, the thorax, abdomen, pelvis and extremities). According to an example embodiment, a background knowledge database is used to automatically decode and understand the anatomical meaning of the respective landmarks detected by the landmark detector unit. The detected landmarks are stored in the meta image index.”
Wherein the EMR parser parses medical images included in the medical records and identifies the one or more body parts associated with each of the medical images using the machine learning model
Par. [0115], “A workflow unit, which in the figure is depicted with reference numeral 1, receives a notification of an image archive 0, in which three-dimensional medical volume data are stored. Generally, the preparation phase may be triggered by events of the image archive 0, for example by way of a respective notification. The notification may refer to the fact that new medical images are available in the image archive 0. The "new image data trigger" is depicted in FIG. 1 with the arrow coming from the left side to the workflow unit 1. After the workflow unit 1 has received this trigger event (e.g. a notification), it starts a landmark detection. The landmark detection is an automatic processing by a landmark detector unit 3. Several landmarks are used. For example 20 landmarks are enough for the system to work in high quality. It is important that enough representative landmarks in every body part or portion are present (for example in head, neck, thorax, abdomen, pelvis, extremities etc.). The workflow unit 1 uses a background knowledge database 2 to analyze the anatomical meaning (semantic content) of the landmarks detected by the landmark detector unit 3. The detected landmarks are stored in a meta image index database 4, which is adapted to store meta image indexes. In a registration unit 5 the landmark detection result is taken and registered with an atlas image 6 (or with a plurality of atlas images 6). The at least one atlas image 6 is a very detailed and segmented and indexed volume with indexed sub-volumes.”
Par. [0008], “The situation today is that the researcher manually inspects images in a database, crops the relevant part and stores them in his own developer database. There is a huge trend towards trained image algorithms by the use of statistical models coming from machine learning. These algorithms are used to build software detectors which automatically localize an object in a medical image.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Robaina and Mertens the ability to parse medical images stored in medical records and identify body parts in the images, as taught by Seifert, because it improves a health care provider’s ability to search for medical images relevant to a patient by automatically tagging and sorting images stored in the image archives according to their anatomical features (see Seifert, par. [0008], [0032]).

Claim 2
	Regarding claim 2, the combination of Robaina, Mertens, and Seifert teaches all the limitations of claim 1. Robaina further teaches
The patient identifying information comprising a patient ID or social security number
Par. [0189], “In some embodiments, the healthcare database system or the wearable device can determine an owner or patient identifier (ID) associated with the requested medical file. The healthcare database system or wearable device can use the owner or patient ID to retrieve the access privileges associated with the medical file.”

Claim 5
	Regarding claim 5, the combination of Robaina, Mertens, and Seifert teaches all the limitations of claim 1. Robaina further teaches
The processing device being further configured to retrieve the medical records for the examination patient based on the unique patient identifying information for the examination patient
Par. [0189], “In some embodiments, the healthcare database system or the wearable device can determine an owner or patient identifier (ID) associated with the requested medical file. The healthcare database system or wearable device can use the owner or patient ID to retrieve the access privileges associated with the medical file.”
Par. [0204], “The wearable device can communicate with the healthcare database system 1220 to determine whether the account ID is within a list of approved account IDs associated with the patient's data. As another example, the wearable device can use the account ID to access characteristics of the user and determine whether the characteristics of the user satisfy the access criteria set by the patient. In some embodiments, the patient may be associated with a patient ID (also referred to as owner ID). The wearable device of the user can retrieve the access criteria or the list of approved account IDs by querying the healthcare database system 1220 using the patient ID.”

Claim 6
	Regarding claim 6, the combination of Robaina, Mertens, and Seifert teaches all the limitations of claim 1. Robaina further teaches
The software application being further configured to forward the unique patient identification information for the examination patient to a healthcare server, and receive the medical records for the examination patient from the healthcare server in response to the unique patient identification information for the examination patient
Par. [0107], “For example, the medical staff may be wearing a mobile information gateway device 130. The human interface module 102 of the medical staff member captures an image of the patient or her eyes and either performs facial recognition or iris recognition. This can be done by sending the captured image to computing and communication module 104 for further processing and delivery to the server 108. The recognized person or information about them can then be sent back to the human interface module 102 from the backend service server 108. It should be understood that in some embodiments the identification, verification and retrieval of information about the patient may be distributed across the human interface module 102, the computing and communication module 104 and backend service server 108 in a variety of proportions. Once the information about the patient has been retrieved and provided to the human interface module 102, it can be displayed privately on the human interface module 102 to the medical staff member.”

Claim 13
	Claim 13 is a system claim that recites a patient healthcare system comprising components that are the same or substantially similar to a subset of the components that comprise the system of claim 1. Please refer to the rejection of claim 1 for those limitations.

Claim 18
	Regarding claim 18, the combination of Robaina, Mertens, and Seifert teaches all the limitations of claim 1. Robaina further teaches
The medical records including information related to past treatment, information related to allergies, notes from or details related to physician visits, lab reports, or imaging data
Par. [0035], “During a medical procedure or treatment, the wearable device can display to an attending HCP virtual content associated with the patient or the patient's medical record. The HCP can use the wearable device to update the patient's medical record to account for the results of the procedure or treatment.”
Par. [0114], “As another example, the MR reality process 960 may allow a wearable system to present a medical record (such as the medical history, allergies, treatment recommendations, images (e.g., X-rays, ECGs, MRIs, etc.), audio (e.g., from medical examinations, etc.), etc.) of a patient while the doctor is examining or operating on the patient. The medical record may be stored locally or remotely and accessed for display to the wearer.”

Claim 19
	Claim 19 is a system claim dependent from claim 13 that recites functions that are the same or substantially similar to the functions of claim 18. Please refer to the rejections of claims 13 and 18.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Robaina, Mertens, and Seifert, in further view of Athsani (US PG Pub. 2009/0102859).

Claim 3
	Regarding claim 3, the combination of Robaina, Mertens, and Seifert teaches all the limitations of claim 1. Robaina further teaches
The portable device comprising a mobile device
Par. [0253], “The user device may be a wearable device (such as a wearable device), a computer, a mobile device, or any other devices alone or in combination.”
However, Robaina does not explicitly teach
The portable device comprising a smartphone
Athsani teaches
The portable device comprising a smartphone
Par. [0038], “FIG. 2 is a flowchart illustrating a procedure 200 for providing a User Augmented Reality (UAR) service in accordance with one embodiment of the present invention. The UAR procedure 200 of FIG. 2 is described below with respect to a single user on a single mobile phone. Of course, this UAR procedure may be implemented with respect to any number of mobile devices and users in a diverse cellular and/or computer network as described further below.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to substitute the mobile device used by the system of Robaina, Mertens, and Seifert with the smartphone in Athsani because it is a simple substitution of two known, prior art elements (the mobile device in Robaina and the mobile phone in Athsani) according to known methods (use the mobile device in Athsani to perform the functions of the mobile device described in Robaina) to achieve predictable results (a system where a mobile phone is the user device used in an augmented reality system that performs the functions of Robaina), with no additional Graham v. Deere considerations (MPEP 2143.I.B).

Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Robaina, Mertens, and Seifert, in further view of Varerkar (US PG Pub. 2018/0300556).

Claim 20
	Regarding claim 20, the combination of Robaina, Mertens, and Seifert teaches all the limitations of claim 1. Robaina further teaches
Using a machine learning algorithm to solve the problem of object recognition, specifically including recognition of body parts
Par. [0103], “Based on this information and collection of points in the map database, the object recognizers 708a to 708n may recognize objects in an environment. For example, the object recognizers can recognize the patient, body parts of the patient (such as e.g., limbs, torso, head, organs, etc.), medical equipment (such as, e.g., surgical tools or medical devices), as well as other objects in a room (such as, e.g., windows, walls, etc.) or other persons in the room (such as, e.g., attending physicians, nurses, etc.).”
Par. [0104], “One or more computer vision algorithms may be used to perform these tasks. Non-limiting examples of computer vision algorithms include:… various machine learning algorithms”
However, Robaina does not teach
The machine learning model including a set of classifiers trained to recognize image characteristics and weights for each of the classifiers that are determined and adjusted during the training
Varerkar teaches
The machine learning model including a set of classifiers trained to recognize image characteristics and weights for each of the classifiers that are determined and adjusted during the training
Par. [0216], “A machine learning algorithm is an algorithm that can learn based on a set of data. Embodiments of machine learning algorithms can be designed to model high-level abstractions within a data set. For example, image recognition algorithms can be used to determine which of several categories to which a given input belong; regression algorithms can output a numerical value given an input; and pattern recognition algorithms can be used to generate translated text or perform text to speech and/or speech recognition.”
Par. [0218], “Before a machine learning algorithm can be used to model a particular problem, the algorithm is trained using a training data set. Training a neural network involves selecting a network topology, using a set of training data representing a problem being modeled by the network, and adjusting the weights until the network model performs with a minimal error for all instances of the training data set. For example, during a supervised learning training process for a neural network, the output produced by the network in response to the input representing an instance in a training data set is compared to the "correct" labeled output for that instance, an error signal representing the difference between the output and the labeled output is calculated, and the weights associated with the connections are adjusted to minimize that error as the error signal is backward propagated through the layers of the network. The network is considered "trained" when the errors for each of the outputs generated from the instances of the training data set are minimized.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the machine learning algorithm of the system of Robaina, Mertens, and Seifert the ability to train the machine learning algorithm by including a set of classifiers trained to recognize image characteristics and weights for each of the classifiers that are determined and adjusted during the training, as taught by Varerkar, because that is a way machine learning can be used to fine-tune a model that can result in the system increasing its ability to properly classify input and minimizing errors (see Varerkar, par. [0218]-[0219]).

Claim 22
	Claim 22 is a system claim dependent from claim 13 that recites functions that are the same or substantially similar to the functions of claim 18. Please refer to the rejections of claims 22 and 18.

Response to Arguments
Prior Art Rejections
Applicant’s arguments, see Remarks, filed March 16, 2022, with respect to the rejection(s) of the claim(s) under 103 have been fully considered and are not persuasive.  
With respect to the arguments against the 103 rejections, the Applicant asserts “the cited references do not teach or suggest a software program "configured to determine whether each patient body part identified by the CV parser is associated with one or more of the medical records for the examination patient; display an icon, in the displayed images, overlaying each patient body part associated with one or more of the medical records for the examination patient; and provide functionality to view the medical records for the examination patient associated with each patient body part" identified by the CV parser as recited in the claims” [emphasis removed] (Remarks, pg. 7). The arguments in support of this assertion are not persuasive.
The Applicant admits that Robaina teaches, “recognizing a portion of the user’s body, accessing virtual medical records to determine whether a surgeon is operating on the correct part of the user’s body, and presenting an alert if the surgeon is about to operate.” (Remarks, pg. 8, citing to Robaina, par. [0318]). In order to present the information that the surgeon is about to operate on the correct body part or an incorrect body part, the system has to be able to recognize a body part in the image. Then it must be determined if the body part that was identified is associated with the medical records (i.e., whether the surgeon is supposed to operate on that body part). This is: 1) recognizing one or more body parts; 2) determining whether the identified body part is associated with one or more medical records for the patient, and 3) providing information in the display related to the medical records. Mertens’ then teaches the ability to recognize an object, access information about the object, and provide the ability to access the information by selecting the icon overlaying the recognized object. When these teachings are combined, it teaches a system that can recognize one or more body parts, determine whether that one or more body part is associated with medical records, and providing the ability to access those medical records by selecting an icon overlaying the body part.
With regards to the emphasis on the term “each” in the arguments and the argument “To provide that functionality, whether the system displays icon(s) to the practitioner is dictated by the presence of any patient medical record associated with any patient body part in view” [emphasis removed] (Remarks, pg. 9), Robaina has the ability to recognize whether each leg in view is the correct leg or the incorrect leg and provide information according to that determination. Again, when combined with Mertens’ ability to recognize objects in a field of view and allow the user to access information about each of the recognized objects, this would allow the system to recognize both legs and provide the provider the ability to access the medical records to determine which leg is the correct leg.
With respect to the characterization of Mertens as “an augmented reality system that uses the windows of an autonomous motor vehicle as a display surface of a transparent display device”, Mertens specifically states that the display device can include “a spectacle lens of the data classes” and “Such data glasses are positioned directly in front of the eyes of the user, as a result of which the user, even when moving his head always looks at the display surface in a front-on view, and a digital image to be displayed is perceived in undistorted form” (Mertens, par. [0003]-[0004]).
With respect to the arguments against the Seifert reference, the Seifert reference teaches the ability to parse images in an image archive in order to identify landmarks and regions of interest in the images so that the images can be more quickly searched. This teaches “pars[ing] each of the medical records for the examination patient and determines the one or more body parts associated with each of the medical records for the examination patient” because it goes through the image archives and parses the medical records for each of the patients in the archive. It also teaches “pars[ing] medical images included in the medical records and identifies the one or more body parts associated with each of the medical images using the machine learning model” because it uses a machine learning model to analyze the images and identify the landmarks.
There is no requirement that the parsing is to be done during the examination or that the parsing should be done upon recognition of the one or more body parts by the computer vision parser. The claims merely require that there be a parser that has the ability to parse the medical records for the patients and identify which ones are associated with which parts of the body.
Further, if the EMR parses the medical records for every patient, it parses the medical records of the examination patient as long as the examination patient’s medical records are present in the archive. There is no requirement that the EMR parser must be performed on command in response to the computer vision parser recognizing a specific patient.

For at least the foregoing reasons, the arguments against the 103 rejection are not persuasive, and the 103 rejections will be sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686